DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of 1-16 and 24-27 in the reply filed on 13 July 2021 is acknowledged.
Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 July 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (KR 101788678 B1).
As to claim 1, Sun discloses an electroplating apparatus (Title “horizontal plating machine), comprising: a plating bath (“plating bath” “plating liquid” in translation, [0027]); a substrate in a horizontal direction (#50 in Fig. 2. NOTE: the apparatus is not so limited by the material worked upon by said apparatus in accordance with MPEP 2115); a plurality of cathodes on first and second sides of the substrate in a first direction on one surface of the substrate (#s 32); and an anode above the substrate (#60), the anode being spaced apart from the substrate and configured to be movable in the first direction (Fig. 4/5 as shown by arrows left/right, [0067], [0072]).

As to claim 4, Sun discloses wherein a length of the anode in the first direction is shorter than a length of the anode in a second direction perpendicular to the first direction on the surface of the substrate (See cross section in Fig. 1 where the first direction is left right and the second direction is up down.).

As to claim 10, Sun further discloses a stage in the horizontal direction in the plating bath and configured to support the substrate. (#20).

Claims 1, 4, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwan et al (WO2019190115A1).
As to claim 1, Hwan discloses an electroplating apparatus (Title), comprising: a plating bath (#100 [0016]); a substrate in a horizontal direction (#300 in Fig. 1/2. NOTE: the apparatus 

As to claim 2, Hwan further discloses wherein the plurality of cathodes includes: a plurality of first cathodes on the first side of the substrate; a plurality of second cathodes on a the second side of the substrate, the second side opposing the first side; and each of the plurality of first cathodes is configured to correspond to each of the plurality of second cathodes. ([0068] “So, 10 clamps 410 may be connected to each side of the substrate 300 , and the number of contacts between the substrate 300 and the substrate electrode terminal 410 is, for example, at least 30 points (point). ) can be more than So, 10 clamps 410 may be connected to each side of the substrate 300 , and the number of contacts between the substrate 300 and the substrate electrode terminal 410 is, for example, at least 30 points (point).”).

As to claim 4, Hwan discloses wherein a length of the anode in the first direction is shorter than a length of the anode in a second direction perpendicular to the first direction on the surface of the substrate ([0051], [0053]).

As to claim 10, Hwan further discloses a stage in the horizontal direction in the plating bath and configured to support the substrate. (#400 [0065]).


As to claim 11, Hwan discloses A horizontal electroplating apparatus (Title), comprising: 
	a plating bath having a space configured to be filled with a plating solution (#100 [0016]); 
	a plurality of first cathodes and a plurality of second cathodes disposed to face each other in the plating bath and configured to apply different current densities to respective plating regions; ([0068] “So, 10 clamps 410 may be connected to each side of the substrate 300 , and the number of contacts between the substrate 300 and the substrate electrode terminal 410 is, for example, at least 30 points (point). ) can be more than So, 10 clamps 410 may be connected to each side of the substrate 300 , and the number of contacts between the substrate 300 and the substrate electrode terminal 410 is, for example, at least 30 points (point).”).
 and 
	44an anode overlying the plurality of first cathodes and the plurality of second cathodes, the anode being configured to be movable between the plurality of first cathodes and the plurality of second cathodes. (#200 [0045] among others).

As to claim 12, Hwan discloses wherein when the space of the plating bath is filled with the plating solution, a virtual plane in which the plurality of first cathodes and the plurality of second cathodes are disposed being parallel to a surface of the plating solution. (See Fig. 2).

As to claim 13, Hwan further discloses a substrate including a seed pattern in contact with the plurality of first cathodes and the plurality of second cathodes, the substrate being in the plating bath, and when the plating bath is filled with the plating solution, a surface of the plating 

As to claim 24, Hwan discloses a horizontal electroplating apparatus (Title), comprising: a plating bath configured to hold a plating solution and configured to hold a substrate including a plurality of plating regions (Fig. 1 #100 [0016]); 
	a plurality of first cathodes and a plurality of second cathodes disposed on opposing sides of the plating bath and configured to apply different current densities to respective ones of the plurality of plating regions ([0068] “So, 10 clamps 410 may be connected to each side of the substrate 300 , and the number of contacts between the substrate 300 and the substrate electrode terminal 410 is, for example, at least 30 points (point). ) can be more than So, 10 clamps 410 may be connected to each side of the substrate 300 , and the number of contacts between the substrate 300 and the substrate electrode terminal 410 is, for example, at least 30 points (point).”).; and
	an anode overlying the plurality of first cathodes and the plurality of second cathodes, the anode configured to move between the plurality of first cathodes and the plurality of second cathodes. (#200 [0045] among others).

As to claim 25, Hwan further discloses wherein the plurality of first cathodes are configured to contact a first side of the substrate and the plurality of second cathodes are .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Takeguchi (US 2010/0122908 A1).
As to claim 3, Sun discloses a power supply a power supply unit electrically connected to the plurality of cathodes and the anode to apply a current ([0043]) yet fails to disclose a controller configured to control the power supply unit to regulate a voltage to be applied to the plurality of cathodes based on an area of plating on the substrate corresponding to the position of the anode.
	Takeguchi discloses using a controller (#250/350) configured to control the power supply unit to regulate a voltage to be applied to the plurality of cathodes based on an area of plating on the substrate corresponding to the position of the anode. (col. 4 lines 31-35, Fig. 4C col. 5 line 61 – col. 6 line 3, col. 6 line 55-65). As to the limitation “based on an area of plating on the substrate corresponding to the position of the anode”, said limitation is necessarily met via use with an anode absent further recitation as to how they are used as an area of plating and anode positioning are inherent to any electroplating process.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a controller to regulate the voltage as taught by Takeguchi in using the plural cathodes in Sun in order to control the current applied to each cathode to maintain a uniformity distribution of plating current or control the plating rate (Takeguchi col.  5 lines 18-20, col. 6 lines 61-63).


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hwan in view of Takeguchi (US 2010/0122908 A1).
As to claims 3 and 14, Hwan discloses a power supply a power supply unit electrically connected to the plurality of cathodes and the anode to apply a current ([0068]) yet fails to disclose a controller configured to control the power supply unit to regulate a voltage to be applied to the plurality of cathodes based on an area of plating on the substrate corresponding to the position of the anode.
	Takeguchi discloses using a controller (#250/350) configured to control the power supply unit to regulate a voltage to be applied to the plurality of cathodes based on an area of plating on the substrate corresponding to the position of the anode. (col. 4 lines 31-35, Fig. 4C col. 5 line 61 – col. 6 line 3, col. 6 line 55-65). As to the limitation “based on an area of plating on the substrate corresponding to the position of the anode”, said limitation is necessarily met via use with an anode absent further recitation as to how they are used as an area of plating and anode positioning are inherent to any electroplating process.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a controller to regulate the voltage as taught by Takeguchi in using the plural cathodes in Hwan in order to control the current applied to each cathode to maintain a uniformity distribution of plating current or control the plating rate (Takeguchi col.  5 lines 18-20, col. 6 lines 61-63).


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Sun (KR 10-2018-0000133 A herein referred to as Sun ‘133).
As to claim 5, Sun fails to explicitly disclose wherein the anode includes a plurality of sub-anodes, the plurality of sub-anodes being spaced apart from each other.

	Thus, it would have been obvious to one of ordinary skill in the art to have used a plurality of sub anodes as taught by Sun ‘133 in the apparatus of Sun so that the thickness of the plating layer can be variously adjusted for each region of the substrate (Sun ‘133 [0054]).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, as modified by Sun ‘133, as applied to claim5 above, and further in view of Wirth et al (US 2017/0145584 A1).
As to claims 6-9, Sun, as modified by Sun ‘133, fail to explicitly discloses the limitations of the anode further recited in claims 6-9.
	Wirth discloses an anode array (Abstract) wherein:
	wherein the anode further includes at least one insulating layer between the plurality of sub-anodes ([0039] “insulated anode conductive elements” thus each anode element has an insulating layer between others as required by instant claim 6)
	each of the plurality of sub-anodes is extended in the second direction; and the plurality of sub-anodes and the at least one insulating layer are disposed alternately in the first direction ([0041] in providing the 62 dimensionally stable platinum anodes as required by instant claim 7)
	each of the plurality of sub-anodes extends in the first direction; and the plurality of sub-anodes and the at least one insulating layer are disposed alternately in the second direction ([0041] in providing the 62 dimensionally stable platinum anodes as required by instant claim 8)
	wherein the plurality of sub- anodes is disposed in a matrix on a plane.( [0041]).
.

Claims 5, 15, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hwan in view of Sun (KR 2018-0000133 A herein referred to as Sun ‘133).
As to claims 5, 15, and 26, Hwan fails to explicitly disclose wherein the anode includes a plurality of sub-anodes, the plurality of sub-anodes being spaced apart from each other.
	Sun ‘133 discloses wherein the anode includes a plurality of sub-anodes, the plurality of sub-anodes being spaced apart from each other. (Fig. 2 41/42/43).
	Thus, it would have been obvious to one of ordinary skill in the art to have used a plurality of sub anodes as taught by Sun ‘133 in the apparatus of Hwan so that the thickness of the plating layer can be variously adjusted for each region of the substrate (Sun ‘133 [0054]).

As to claim 27, the limitation “wherein the plurality of first cathodes are configured to receive a first current and plurality of second cathodes are configured to receive a second current, and wherein a sum of the first and second currents is a constant.” is drawn to a method of operating the cathodes via a configured to language where the prior art cathodes are deemed capable of said performing as the recitation does not further structurally differentiate said cathodes. See MPEP 2114.
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hwan, as modified by Sun ‘133, as applied to claim5 above, and further in view of Wirth et al (US 2017/0145584 A1).
As to claims 16, Hwan, as modified by Sun ‘133, fail to explicitly discloses the limitations of the anode further recited in claims 6-9.
	Wirth discloses an anode array (Abstract) wherein:
	wherein the anode further includes at least one insulating layer between the plurality of sub-anodes configured to electrically isolate the plurality of anodes ([0039] “insulated anode conductive elements” thus each anode element has an insulating layer between others as required by instant claim 16)
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an anode array with insulating layers between the anodes as taught by Wirth in the apparatus of Hwan, as modified by Sun ‘133, in order insulate the anodes from each other to provide different patterns of deposition based on the activation of each individual anode ([0040]-[0041]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOUIS J RUFO/Primary Examiner, Art Unit 1795